                                                                     67

 1        something, that's, I can't recall that.

 2   Q.   Well, when the paddy wagon got there -- now, that's

 3        Exhibit No. 1.

 4   A.   Uh-huh.

 5   Q.   Now, the reason I'm showing you this is this is the

 6        first ambulance, and I'm not going to go through

 7        all the dispatch records for the timeline, but part

 8        of this is common sense.      If they're doing an

 9        assessment at 1:09, that tells you that they got

10        there at least a couple minutes earlier.         You see

11        what I'm saying?    So the 1:07 I gave you is an

12        accurate time.

13              So now, the next thing I want to show you,

14        Exhibit 2.   It's your sworn testimony that when the

15        second ambulance got there, he was still talking to

16        the officers.    Right?

17   A.   Uh-huh.

18   Q.   Now, I want you to think about that.         Are you

19        guessing about that or are you absolutely sure that

20        he was talking when the ambulance arrived?

21   A.   He was making words.      Okay?     So he was talking to

22        me.

23   Q.   He was talking to you.      Okay.     Well, I'm going to

24        show you Exhibit No. 2.

25   A.   Uh-huh.
                                                                  68

 1   Q.   Exhibit No. 2 is the second ambulance.       Here you

 2        are.    I'm going to give you a chance to correct

 3        this real quick.     When they got there, he was

 4        lifeless and pulseless.      So --

 5   A.   But you -- now, hold on.       Now, see where you're

 6        really not reading into this right --

 7   Q.   Go ahead and read it.       I've already taken their

 8        depositions.

 9   A.   No, no.     Look, listen.    You said that when they

10        allegedly got there, that he was lifeless and no

11        signs of life.     Right?

12   Q.   And pulseless.

13   A.   Okay.     So if you read my statement before, you

14        would have seen that he was making noises, like a

15        talking noise, rah (indicating) or whatever, he was

16        spittin' words out, and then after that there was

17        nothing.     So that is, you're not, you know,

18        disputing what I'm saying, you're actually, you

19        know, helping, you're actually telling me

20        everything that I said was correct.

21   Q.   No, I'm not.

22   A.   No, really you are.

23   Q.   I'm pointing out to you that what you're saying is

24        totally inconsistent with the evidence.

25   A.   How is that inconsistent?
                                                                    69

 1                MR. WILLFOND:    He can testify to what he

 2        observed, Nate, as you know.

 3   Q.   So you say that he's talking.         The ambulance record

 4        shows that he has no heart rate and he's not

 5        breathing.

 6   A.   So how can we determine if he's speaking or if he's

 7        making, taking his last breath?

 8   Q.   Well, he's dead.

 9   A.   Okay.

10                MR. WILLFOND:    I'll go ahead and object

11        because the evidence has consistently shown,

12        everyone has testified that he was breathing, his

13        eyes were open, he was talking when the second

14        ambulance arrived, this witness included.

15                MR. LEE:   That's not accurate.     That is not

16        accurate.

17                MR. WILLFOND:    Okay.   I guess you need to go

18        back and review the depositions, then.

19                MR. LEE:   I took those depositions.

20                MR. WILLFOND:    Yes, I know you did.    I was

21        there.

22                MR. LEE:   He says --

23                THE WITNESS:    Yeah.    You see that right there?

24        Look.     Police note that patient became lethargic

25        and stated that he did not feel well when the
